Citation Nr: 0728138	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the skin (skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from April 1942 to January 
1946.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal of an August 2005 rating decision issued in September 
2005, in which the RO denied service connection for basal 
cell carcinoma of the skin.  A notice of disagreement (NOD) 
was received in February 2006, and a statement of the case 
(SOC) was issued by the RO in May 2006.  A substantive appeal 
was received in July 2006.  

In July 2007, the veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge 
(VLJ); a copy of the transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The first clinical evidence and diagnosis of skin cancer 
was more than 40 years after service discharge, and there is 
no competent evidence of a medical nexus between skin cancer 
and any incident of the veteran's period of military service, 
to include sun exposure therein.


CONCLUSION OF LAW

The criteria for service connection basal cell carcinoma of 
the skin (skin cancer) are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

The Board notes that pre-rating letters dated in April and 
May 2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  The May 2005 letter, in particular, 
notified the appellant to send in pertinent evidence in his 
possession.  Clearly, these letters meet Pelegrini's content 
of notice and timing requirements.  

While the RO did not inform the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the veteran.  Because the Board's decision 
herein denies the veteran's claim for service connection, 
neither a disability rating or an effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  [Parenthetically, the Board notes that the 
RO did provide the veteran notice consistent with 
Dingess/Hartman in conjunction with his claim for service 
connection for hearing loss in a January 2007 letter.  After 
receiving that letter, the veteran offered testified during 
his Board hearing.]

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim.  Pertinent evidence associated with 
the claims file consists of the veteran's service medical 
records, private medical records, as well as inpatient and 
outpatient medical records from the VA Medical Centers 
(VAMCs) in Milwaukee, Wisconsin and North Little Rock, 
Arkansas.  Also are of record and considered in connection 
with the claim is the transcript of the veteran's hearing 
testimony and written statements of the veteran, his former 
service comrades, and his representative .  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007). 
(rejecting the argument that the Board is without authority 
to consider harmless error).   See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

If a chronic disease, such as malignant tumor(s), becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of cancer during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Considering the claim in light of the above-noted legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for skin cancer 
(basal cell carcinoma).

During his Board hearing, the veteran testified  he served 29 
months at sea; that, as a quartermaster/signalman, he spent 
six to eight hours a day, about 90 percent of his time, on 
the bridge; and that, as a result, he was treated for sunburn 
on several occasions.  He stated that he participated in 
seven invasions in the South Pacific during World War II.  
The veteran explained that post service, about 90 percent of 
his time was spent indoors, first as a laborer at a foundry 
and later in sales and as a personnel manager.  He reported 
that his cancer was first manifested in the 1980's, that he 
had surgery to remove the basal cell carcinoma on his nose at 
the Milwaukee VAMC in the late 1980's, and that he has had 
about ten surgeries for this condition.  The veteran further 
testified that doctors at both the Milwaukee and Little Rock 
VAMCs told him that his skin cancer was related to the time 
spent in the South Pacific during World War II; however, he 
admitted that none of these doctors put any such opinion in 
writing.  The veteran also indicated that he had just read an 
article from some medical journal about the relationship 
between skin cancer developing in later years and sun 
exposure in one's earlier years.  

As the veteran testified, claimed in-service treatment for 
sunburn is not noted in his service medical records.  
Moreover, the report of veteran's February 1946 discharge 
examination  reflects that his skin was normal on 
examination.  The veteran's service personnel records and 
statements from former service comrades collectively indicate 
that he was a quartermaster, served aboard the USS Belle 
Grove, and received a World War II Victory Medal, Philippine 
Liberation Medal with 2 stars and an Asiatic Pacific Medal 
with 6 stars.  

The Board notes, initially, that, although in-service sunburn 
is not medically documented, the veteran's assertions of in-
service sun exposure appear to be credible as credible and 
consistent with the circumstances of his military service 
aboard the USS Belle Grove during World War II.  See 
38 U.S.C.A. § 1154 (West 2002).  That notwithstanding, the 
claim must be denied in the absence of any competent evidence 
whatsoever of a medical nexus between any such exposure  and 
skin cancer.

The post-service medical evidence confirms that, in August 
1988, the veteran was first diagnosed with basal cell 
carcinoma on the bridge of his nose , which was excised later 
the same month..  Thus, the first clinical (documented) 
evidence and diagnosis of skin cancer was more than 40 years 
after service discharge.  The Board points out that passage 
of so many years between discharge from active service and 
the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Furthermore, there is no medical opinion even suggesting a 
medical nexus between the skin cancer diagnosed many years 
post service and any incident of the veteran's service-to 
include any sun exposure therein-and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such opinion..  In short, there is no 
medical evidence to support the claim.  

The Board emphasizes that the veteran's assertions as to what 
VA physicians purportedly told him pertaining to the 
existence of a relationship between his skin cancer and 
service does not constitute competent medical opinion 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Likewise, the fact that the 
veteran's own reported history of a relationship between skin 
cancer and in-service sun exposure in the South Pacific is 
reflected in his medical records does not constitute 
competent evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

As for the veteran's testimony that he read an article about 
the relationship between skin cancer developing in later 
years and sun exposure in one's earlier years, the Board 
points out that no such article has been submitted.  Even if 
such an article were of record, it would be assigned little 
if any probative value, inasmuch as such a general article 
would not service to relate this veteran's skin cancer to his 
in-service sun exposure.  The Board also notes, as indicated 
above, that the article would have to be accompanied by a 
medical evidence to be deemed in support of this claim.  Cf.  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (providing that 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional).  But 
here, there neither a copy of the article nor such opinion 
evidence has been offered.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's assertions-advanced during the Board 
hearing and in various written statements-that there exists 
a medical nexus between current basal cell carcinoma and 
service.  However, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, the claim turns 
on the medical matter of etiology, or medical relationship 
between a current disability and in-service sun exposure-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the claim for service 
connection for skin cancer must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for basal cell carcinoma of the skin (skin 
cancer) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


